Exhibit 31.4 CERTIFICATION I, Francis I. Perier, Jr., certify that: 1) I have reviewed this report on Form 10-K/A of Forest Laboratories, Inc. ("the Company"); 2) Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:June 13, 2013 /s/ Francis I. Perier, Jr. Francis I. Perier, Jr. Executive Vice President – Finance and Administration and Chief Financial Officer
